UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


DOROTHY POTEAT,                          
                   Plaintiff-Appellee,
                  v.                              No. 03-1497
RICH PRODUCTS CORPORATION,
              Defendant-Appellant.
                                         
          Appeal from the United States District Court
         for the District of South Carolina, at Rock Hill.
           Matthew J. Perry, Jr., Senior District Judge.
                           (CA-03-123-0)

                   Submitted: December 31, 2003

                       Decided: January 23, 2004

        Before NIEMEYER and SHEDD, Circuit Judges,
            and HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

Sue Erwin Harper, William C. Wood, Jr., Debbie Whittle Durban,
NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P., Colum-
bia, South Carolina, for Appellant. Thomas B. Smith, SMITH LAW
FIRM, P.A., Easley, South Carolina, for Appellee.
2                   POTEAT v. RICH PRODUCTS CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rich Products Corp. ("Rich Products") appeals a district court’s
order denying its Motion to Compel Arbitration and Dismiss or Stay
Claims.1 Rich Products, headquartered in New York, hired Dorothy
Poteat, a South Carolina resident, in 2000 as a bakery train-
er/consultant. On January 13, 2003, Poteat filed a complaint against
Rich Products under the Fair Labor Standards Act ("FLSA"), 29
U.S.C. §§ 201-219 (2000), alleging that for the past three years she
worked an average of at least sixty hours per week, that she was enti-
tled to overtime compensation of at least one and one-half times her
regularly hourly rate for all hours worked in every work week in
excess of forty hours, and that Rich Product’s failure to give her such
compensation violated the FLSA.

   Rich Products moved to compel arbitration based on an arbitration
provision in an Associate Agreement ("Agreement") signed by Poteat
in New York in October 2000, approximately three months after she
commenced employment. Poteat opposed the motion, maintaining
that the agreement to arbitrate never came into effect because the
Agreement was not signed by Rich Products, and that even assuming
it was valid, the arbitration provision violates public policy because
it forces her to relinquish certain statutory rights afforded under the
FLSA. For the following reasons, we vacate the district court’s order
and remand with instructions to grant the motion to compel arbitration
and dismiss the action.

  As a threshold matter, we note that we have jurisdiction over this
appeal. We may exercise jurisdiction only over final orders under 28
U.S.C. § 1291 (2000), and certain interlocutory and collateral orders
    1
   We previously granted the parties’ joint motion to submit this case on
briefs.
                   POTEAT v. RICH PRODUCTS CORP.                     3
under 28 U.S.C. § 1292 (2000). See also Fed. R. Civ. P. 54(b); Cohen
v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The Federal
Arbitration Act ("FAA"), however, expressly permits an immediate
appellate challenge to a district court’s denial of a motion to compel
arbitration and motion to stay proceedings pending the outcome of
arbitration. 9 U.S.C. § 16(a)(1)(A)-(B) (2000); Am. Cas. Co. v. L-J,
Inc., 35 F.3d 133, 135 (4th Cir. 1994); see also Kansas Gas & Elec.
Co. v. Westinghouse Elec. Corp., 861 F.2d 420, 422 (4th Cir. 1988)
(finding district court order denying motion to compel arbitration an
appealable interlocutory order under 28 U.S.C. § 1292(a)(1) (1994)).
We review the district court’s denial of the motion de novo. Johnson
v. Circuit City Stores, 148 F.3d 373, 377 (4th Cir. 1998).

   In the Fourth Circuit, a litigant can compel arbitration under the
FAA if he can demonstrate (1) the existence of a dispute between the
parties, (2) a written agreement that includes an arbitration provision
which purports to cover the dispute, (3) the relationship of the trans-
action, which is evidenced by the agreement, to interstate or foreign
commerce, and (4) the failure, neglect or refusal of the defendant to
arbitrate the dispute.2 Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-
01 (4th Cir. 2002). Agreements to arbitrate are construed according
to ordinary rules of contract interpretation, as augmented by a federal
policy requiring that all ambiguities be resolved in favor of arbitra-
tion. Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d
707, 710 (4th Cir. 2001). Whether a party agreed to arbitrate a partic-
ular dispute is a question of state law governing contract formation.
Adkins, 303 F.3d at 501.

   We must first determine which state’s law must be applied in deter-
mining whether the agreement to arbitrate is enforceable. We find that
under either New York law or South Carolina law, the agreement to
arbitrate is enforceable. See Crawford v. Merrill Lynch, Pierce, Fen-
ner & Smith, Inc., 319 N.E.2d 408, 412 (N.Y. 1974) (holding that
employer who had not signed employment agreement containing arbi-
tration clause could enforce the arbitration clause); Rudolph & Beer,
LLP v. Roberts, 688 N.Y.S.2d 553, 555 (N.Y. App. Div. 1999) (not-
ing that there is no requirement that an agreement to arbitrate be
signed by a party against whom arbitration is sought and that, presum-
  2
   Poteat does not dispute that these requirements have been met.
4                   POTEAT v. RICH PRODUCTS CORP.
ably, it is even clearer that it is unnecessary that it be signed by the
party seeking enforcement); see also Jaffe v. Gibbons, 351 S.E.2d
343, 346 (S.C. 1986) ("A contract does not always require the signa-
ture of both parties; it may be sufficient, if signed by one and
accepted and acted on by the other"); Peddlar, Inc. v. Rikard, 221
S.E.2d 115, 117 (S.C. 1975) (holding that when a contract signed by
one party only is accepted by the other party, it becomes binding upon
both just as if it were signed by both); Bishop Realty and Rentals, Inc.
v. Perks, Inc., 355 S.E.2d 298, 300 (S.C. Ct. App. 1987) (holding con-
tract was enforceable by party who did not sign the contract in light
of fact that non-signatory party drafted the entire sales contract, its
logo appeared at the top, and it retained a copy of the signed instru-
ment in its files). We therefore find that the agreement to arbitrate is
valid.

   Last, we turn to the issue of whether the arbitration provision in the
subject Agreement violates public policy. Specifically, Poteat argues
on appeal, as she did below, that if the Agreement is otherwise
deemed valid, arbitration should not be compelled because its terms
force her to relinquish many of her statutory rights under the FLSA,
thereby violating public policy.

   Poteat relies on the Supreme Court’s decision in Barrentine v.
Arkansas-Best Freight System, Inc., 450 U.S. 728 (1981), for the
proposition that a plaintiff’s FLSA rights are not waivable. However,
Barrentine was limited to the case of collective-bargaining arbitra-
tion. Adkins, 303 F.3d at 506. Furthermore, subsequent to Barrentine,
the Supreme Court has made clear that statutory claims may be made
subject to arbitration by agreement of the parties. See Gilmer v. Inter-
state/Johnson Lane Corp., 500 U.S. 20, 26 (1991) ("By agreeing to
arbitrate a statutory claim, a party does not forgo the substantive
rights afforded by the statute; it only submits to their resolution in an
arbitral, rather than a judicial forum."); see also Adkins, 303 F.3d at
506 (holding that FLSA claims may properly be resolved in manda-
tory arbitration proceedings). We further find Poteat’s arguments that
the arbitration provision strips away certain statutory rights under the
FLSA without merit.

   Because the arbitration provision is valid under either New York
or South Carolina law, FLSA claims may be subject to arbitration,
                   POTEAT v. RICH PRODUCTS CORP.                   5
and the arbitration provision does not take away Poteat’s statutory
rights under the FLSA, the district court erred in denying Rich Prod-
uct’s motion to compel arbitration and dismiss or stay proceedings.
Accordingly, we vacate the court’s order denying Rich Product’s
motion to compel and remand with instructions to grant the motion
to compel arbitration and dismiss the action. See Choice Hotels, 252
F.3d at 709-10 (holding that dismissal is a proper remedy when all of
the issues presented in a lawsuit are arbitrable).

             VACATED AND REMANDED WITH INSTRUCTIONS